Case 1:20-cv-00505-WS-MU Document 10 Filed 12/02/20 Page 1 of 6                      PageID #: 81




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

GREGORY D. WATKINS,                              )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )   CIVIL ACTION 20-0505-WS-MU
                                                 )
ANGELS TRUCKING SERVICES, LLC,                   )
                                                 )
       Defendant.                                )


                                             ORDER
       This recently removed matter comes before the Court on plaintiff’s Motion to Remand
(doc. 3). The Motion has been briefed and is now ripe.
I.     Background.
       This action arises out of an automobile accident that occurred on May 26, 2020. In a
barebones Complaint filed in the Circuit Court of Conecuh County, Alabama on September 15,
2020, plaintiff, Gregory D. Watkins, by and through counsel, asserted a single state-law claim of
negligence against defendant, Angels Trucking Services, LLC, based exclusively on the
following well-pleaded allegations:
       “On or about the 26th day of May, 2020, upon a public highway US-84 in
       Evergreen, Conecuh County, Alabama, the defendant, through its agent or
       employee driver, negligently caused a motor vehicle to collide with a motor
       vehicle occupied by the plaintiff. As a proximate consequence of the defendant’s
       said negligence, the plaintiff was injured. Wherefore, plaintiff demands judgment
       against defendant for general damages, and costs pursuant to Rule 54.”
(Doc. 1-2, PageID.11.) No other facts of any kind are set forth in the Complaint, nor is there any
other ad damnum clause or statement itemizing, quantifying or in any elaborating on Watkins’
injuries or the damages he seeks.
       On October 14, 2020, Angels Trucking filed a Notice of Removal (doc. 1) removing this
action to this District Court. To show the existence of federal subject matter jurisdiction, Angels
Trucking invoked the diversity jurisdiction provisions of 28 U.S.C. § 1332. In particular,
defendant maintained that (i) the diversity-of-citizenship requirement is satisfied because
Watkins is an Alabama citizen, whereas Angels Trucking “is a Texas Limited Liability
Case 1:20-cv-00505-WS-MU Document 10 Filed 12/02/20 Page 2 of 6                        PageID #: 82




Company” (doc. 1, PageID.2, ¶ 3); and (ii) the amount-in-controversy requirement is satisfied
because “the clear wording of the Complaint, along with the cause of action claimed, establish
that the amount in controversy exceeds $75,000, exclusive of interest and costs” (id., ¶ 6). To
support the latter point, Angels Trucking submitted and relied on the Alabama Uniform Traffic
Crash Report for the subject accident, and particularly the portions reflecting that Watkins “was
entrapped and had to be extricated by Evergreen Fire and Rescue” and that Watkins was
transported to Monroe County Hospital by Conecuh EMS after the crash. (Doc. 1-3, PageID.14.)
       Plaintiff now moves to remand the case to state court because “[t]he removal petition
does not establish diversity jurisdiction.” (Doc. 3, PageID.44.) Defendant has filed a Response
(doc. 6) in opposition to the Motion to Remand.
II.    Analysis.
       Under § 1332, federal courts have original jurisdiction over all civil actions between
citizens of different states where the amount in controversy exceeds the sum or value of $75,000,
exclusive of interest and costs. See Underwriters at Lloyd’s, London v. Osting-Schwinn, 613
F.3d 1079, 1085 (11th Cir. 2010) (“For federal diversity jurisdiction to attach, all parties must be
completely diverse … and the amount in controversy must exceed $75,000.”) (citations omitted).
“In light of the federalism and separation of powers concerns implicated by diversity jurisdiction,
federal courts are obligated to strictly construe the statutory grant of diversity jurisdiction …
[and] to scrupulously confine their own jurisdiction to the precise limits which the statute has
defined.” Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1268 (11th Cir. 2000) (citations
omitted). Moreover, “[i]t is in everyone’s best interest, both the litigants’ and the courts’, to
verify that diversity jurisdiction exists before proceeding with the case.” Purchasing Power,
LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1220 (11th Cir. 2017). The Court has serious
reservations about both the diversity-of-citizenship requirement and the amount-in-controversy
requirement as applied to this case.
       For starters, it is unclear from defendant’s filings whether the complete diversity
component of § 1332 is met here. As pleaded in the Complaint and acknowledged in the Notice
of Removal, Angels Trucking is an LLC. Under Eleventh Circuit precedent, for diversity of
citizenship purposes, an unincorporated association (such as an LLC) is a citizen of any state of
which any member of the entity is a citizen. See, e.g., Osting-Schwinn, 613 F.3d at 1086
(recognizing that, in contrast to corporations, “unincorporated associations do not themselves



                                                 -2-
Case 1:20-cv-00505-WS-MU Document 10 Filed 12/02/20 Page 3 of 6                          PageID #: 83




have any citizenship, but instead must prove the citizenship of each of their members to meet the
jurisdictional requirements of 28 U.S.C. § 1332”); Rolling Greens MHP, L.P. v. Comcast SCH
Holdings L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004) (holding that “like a limited partnership, a
limited liability company is a citizen of any state of which a member of the company is a
citizen”). Thus, in order to allege diversity of citizenship properly in a case involving an
unincorporated business entity, “a party must list the citizenships of all the members of the
limited liability company.” Rolling Greens, 374 F.3d at 1022; see also Mallory & Evans
Contractors & Engineers, LLC v. Tuskegee University, 663 F.3d 1304 (11th Cir. 2011) (“To
sufficiently allege the citizenships of these unincorporated business entities, a party must list the
citizenships of all the members of the limited liability company.”) (citation omitted). The Notice
of Removal is silent as to the citizenship of Angels Trucking’s member(s), and is therefore
inadequate to demonstrate diversity jurisdiction. See Osting-Schwinn, 613 F.3d at 1092-93
(reversing and remanding case where district court had not required unincorporated association
to plead citizenship of all of its members in order to establish subject matter jurisdiction). Of
course, it is Angel Trucking’s burden (as the party invoking federal jurisdiction) to demonstrate
the citizenship of all parties, and thus the presence of complete diversity. See Molinos Valle Del
Cibao, C. por A. v. Lama, 633 F.3d 1330, 1340 (11th Cir. 2011) (“It is the burden of the party
seeking federal jurisdiction to demonstrate that diversity exists by a preponderance of the
evidence.”); King v. Cessna Aircraft Co., 505 F.3d 1160, 1171 (11th Cir. 2007) (“Where, as here,
the plaintiff asserts diversity jurisdiction, he has the burden to prove that there is diversity.”)
(citation omitted). At present, Angels Trucking has not satisfied this threshold burden, but has
simply made the unhelpful representation that it is a Texas Limited Liability Company.
        Even assuming that no members of Angels Trucking are Alabama citizens (and, thus, that
there is complete diversity of citizenship), defendant’s bid for establishing § 1332 jurisdiction
would falter as to the amount-in-controversy element. As the removing party, Angels Trucking
bears the burden of showing by a preponderance of the evidence that the amount-in-controversy
threshold is satisfied. See Dudley v. Eli Lilly and Co., 778 F.3d 909, 913 (11th Cir. 2014) (“We
have repeatedly held that the removing party bears the burden of proof to establish by a
preponderance of the evidence that the amount in controversy exceeds the jurisdictional
minimum.”). That said, a removing defendant is “not required to prove the amount in
controversy beyond all doubt or to banish all uncertainty about it.” Pretka v. Kolter City Plaza



                                                  -3-
Case 1:20-cv-00505-WS-MU Document 10 Filed 12/02/20 Page 4 of 6                         PageID #: 84




II, Inc., 608 F.3d 744, 754 (11th Cir. 2010). Rather, Angels Trucking may meet its burden by
showing either that it is “facially apparent from the pleading itself that the amount in controversy
exceeds the jurisdictional minimum,” or that there is “additional evidence demonstrating that
removal is proper.” Roe v. Michelin North America, Inc., 613 F.3d 1058, 1061 (11th Cir. 2010)
(citations omitted). What a defendant may not do, however, is resort to “conjecture, speculation,
or star gazing” to show that the jurisdictional threshold is satisfied. Pretka, 608 F.3d at 754. In
evaluating the sufficiency of a removing defendant’s jurisdictional showing, courts need not
“suspend reality or shelve common sense,” but instead “may use their judicial experience and
common sense in determining whether the case stated in a complaint meets federal jurisdictional
requirements.” Roe, 613 F.3d at 1062.
       Defendant’s amount-in-controversy showing is precisely the sort of amorphous exercise
in conjecture, speculation and stargazing that the Eleventh Circuit has deemed inadequate to
establish diversity jurisdiction. The record is devoid of any evidence of the nature, extent and
severity of Watkins’ injuries arising from the automobile accident. There is no indication of how
much pain and suffering he sustained, if any. There is no basis for making even a guess as to
whether he has received ongoing medical treatment, whether he is or was impaired, limited or
disfigured in any way as a result of the accident, whether he has experienced lost wages, and so
on. Literally the only facts presented by Angels Trucking to show the amount in controversy are
that (i) there was an automobile accident involving Watkins, (ii) Watkins was entrapped and had
to be extricated from his vehicle, and (iii) “[i]t is also believed that Plaintiff was taken from the
scene by ambulance to a hospital.” (Doc. 1, PageID.2-3, ¶ 6.) None of these facts, individually
or collectively, enable the Court to make any meaningful determination as to whether the case
stated in Watkins’ Complaint meets federal jurisdictional requirements. Of course, courts may
use judicial experience and common sense in determining whether the minimum amount in
controversy is satisfied. But Angels Trucking has supplied virtually no helpful facts to which
that judicial experience and common sense may be applied. As a result, any determination by
this Court that Watkins’ injuries are sufficiently serious to trigger § 1332’s amount-in-
controversy threshold would be speculative and improper.1


       1
            Watkins’ Complaint is similar to that in Cox v. Auto Owners Ins. Co., 2017 WL
4453334 (M.D. Ala. Oct. 5, 2017). In that case, which also involved an automobile accident, the
(Continued)

                                                  -4-
Case 1:20-cv-00505-WS-MU Document 10 Filed 12/02/20 Page 5 of 6                         PageID #: 85




        It is no answer to argue, as defendant does, that “had Plaintiff truly wanted to
unequivocally defeat diversity jurisdiction, he could have expressly stated that the Plaintiff is not
seeking an amount for damages in excess of $75,000.00. However, that was not done. … Surely
this Court cannot be so easily manipulated.” (Doc. 6, PageID.55.) As a matter of well-settled
law in this Circuit, a plaintiff in Watkins’ position is not required to “unequivocally defeat
diversity jurisdiction,” and a mere absence of a stipulation to amount in controversy “does not
suffice to meet defendants’ burden of proving that the requisite amount in controversy is satisfied
here to support § 1332 jurisdiction.” Thompson v. Ortensie, 2017 WL 4772741, *3 (S.D. Ala.
Oct. 23, 2017); see also Williams v. Best Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001)
(“Although the notice of removal clearly asserts that the jurisdictional requirement is satisfied,
the only fact alleged in support of that assertion is that Williams refuses to stipulate that her
claims do not exceed $75,000. There are several reasons why a plaintiff would not so stipulate,
and a refusal to stipulate standing alone does not satisfy Best Buy’s burden of proof on the
jurisdictional issue.”).2
        Nor does Angels Trucking advance its cause by protesting that Watkins had previously
filed an iteration of this Complaint in state court, but with the material difference that he had also


court observed that the complaint lacked “any allegations from which one could draw any
reasonable inference regarding the extent of damages. For example, it is not possible to discern
from the complaint the extent of damages to Cox’s vehicle. Similarly, the extent of Cox’s
physical injuries is left entirely to speculation. It is impossible to determine from the face of the
complaint exactly what those damages encompass.” Id. at *2. The Cox court concluded that
“[d]ue to the lack of any factual detail in the complaint indicating the extent of damages at issue,
the court cannot simply assume that the amount in controversy in this case exceeds the
jurisdictional minimum.” Id. at *3. The same conclusion is warranted here.
        2
                 See also Cox, 2017 WL 4453334, at *3 (“The mere fact that Cox has declined to
stipulate to less than $75,000.00 in damages is insufficient for the court to conclude that it is
more likely than not that his damages exceed that amount.”); Collinsworth v. Big Dog Treestand,
Inc., 2016 WL 3620775, *5 (S.D. Ala. June 29, 2016) (opining that defendant’s emphasis on
plaintiffs’ failure to stipulate to damages below $75,000 was “misplaced” because irrespective of
“[w]hether Plaintiffs stipulate, the burden of establishing the propriety of removal rests with
Defendant”); Cottrell v. Blue Valley Apartments, Inc., 2015 WL 4635414, *4 (M.D. Ala. Aug. 3,
2015) (“The Eleventh Circuit … has squarely rejected the proposition that the plaintiff’s refusal
to stipulate to damages establishes the amount in controversy.”); Hopkkins v. Eastman Outdoors,
Inc., 2014 WL 5107022, *2 (S.D. Ga. Oct. 10, 2014) (“As a preliminary matter, a plaintiff’s
refusal to stipulate that the total value of his damages is less than $75,000.00, by itself, is
inadequate to prove the amount in controversy.”).


                                                  -5-
Case 1:20-cv-00505-WS-MU Document 10 Filed 12/02/20 Page 6 of 6                       PageID #: 86




asserted a wantonness claim, which could make punitive damages available. When Angels
Trucking removed the previous lawsuit to federal court, Watkins filed a Notice of Dismissal
without prejudice pursuant to Rule 41(a)(1)(A)(i), Fed.R.Civ.P., as was his absolute right, then
refiled the action shortly thereafter in Conecuh County Circuit Court minus the wantonness
claim, presumably to frustrate (or at least complicate) subsequent removal attempts by Angels
Trucking. Nothing in that course of action is procedurally improper; to the contrary, it is
authorized by the Federal Rules of Civil Procedure. While defendant may wish that the
Complaint had retained a wantonness claim to bolster defendant’s removal position, it is a
bedrock principle that “plaintiffs are the master of the complaint and are free to avoid federal
jurisdiction.” Scimone v. Carnival Corp., 720 F.3d 876, 882 (11th Cir. 2013) (citation and
internal quotation marks omitted). That is precisely what Watkins has done here. To the extent
that Angels Trucking ascribes manipulation or malfeasance to plaintiff’s conduct in this
sequence of events, that argument is misguided.
III.   Conclusion.
       In short, Angels Trucking has failed to meet its burden of showing that the § 1332
amount-in-controversy requirement is satisfied. It is not facially apparent from Watkins’
Complaint that the amount in controversy exceeds $75,000. Moreover, defendant has identified
no additional evidence demonstrating that removal is proper. On this record, defendant has not
demonstrated that it is more likely than not that the amount in controversy in this case exceeds
$75,000, exclusive of interest and costs. Accordingly, and in light of the legal requirements that
diversity jurisdiction be strictly construed and that all doubts be resolved in favor of remand, the
Court finds that removal was improvident. This action is REMANDED to the Circuit Court of
Conecuh County, Alabama for want of federal jurisdiction.3
       DONE and ORDERED this 2nd day of December, 2020.

                                              s/ WILLIAM H. STEELE
                                              UNITED STATES DISTRICT JUDGE


       3
                As a fallback position, Angels Trucking requests an opportunity to take discovery
on plaintiff’s damages while the case remains in federal court and to supplement its jurisdictional
showing thereafter. Simply put, “[t]his is not permitted.” Accelerated Technology Services
Group, LLC v. AT&T Corp., 2020 WL 4018281, *2 (S.D. Ala. July 16, 2020) (collecting
authorities).


                                                 -6-
